DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Response to Election/Restriction received on August 16, 2022. Claims 1-14 and 29-37 are currently pending. 

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14 and 29-37) in the reply filed on August 16, 2022 is acknowledged. Claims 15-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoska et al. (US Patent 2009/0326638), hereinafter “Atanasoska” in view of Shoher et al. (US Patent 6,168,633), hereinafter “Shoher”.


Regarding claim 1, Atanasoska discloses an implant (i.e. a medical device, abstract) having a controlled generation rate of reactive oxygen species (i.e. a controlled rate that is either accelerated or retarded by a galvanic current generated by two dissimilar metallic regions (abstract)), the implant [100, paragraph 0017] comprising: a body made of a first filling metal (i.e. a first level); and a second filling metal (i.e. another layer on the first layer), wherein the second filling metal has an ionization tendency different from that of the first filling metal [paragraph 0049]. 
Atanasoska fails to explicitly disclose an implant body made of a metallic material and having a groove, such that the layers of metals that is the first filling metal and the second filling metal have ionization tendencies higher than that of the body (i.e. this is based on the selection of the first and second metal filling material).
However, Shoher discloses an implant body composed of a metallic material and having a groove (i.e. an open region 12 see Figure 1) (Column 2, lines 55-60). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the implant of Atanasoska with the implant body of Shoher including an opening or grove in order to provide a cross section comprised on biocompatible material and includes a composition of two dissimilar conducting metals, such that the layers of metals that is the first filling metal and the second filling metal have ionization tendencies higher than that of the body
Regarding claim 2, the modified Atanasoska’s implant discloses wherein the second filling metal has a higher ionization tendency than that of the first filling metal [paragraph 0049 of Atanasoska]. 
Regarding claim 3, the modified Atanasoska’s implant discloses wherein one of the first filling metal and the second filling metal is zinc (Zn) or a Zn alloy, and the other is magnesium (Mg) or a Mg alloy [paragraphs 0035, 0050 and 0051 of Atanasoska].
Regarding claim 4, the modified Atanasoska’s implant discloses wherein one of the first filling metal and the second  filling metal is iron (Fe) or a Fe alloy, and the other is Zn, a Zn alloy, Mg, or a Mg alloy [paragraphs 0035, 0050 and 0051 of Atanasoska].
Regarding claim 5, the modified Atanasoska’s implant discloses wherein one of the first filling metal and the second filling metal is a pure metal, and the other is an alloy including the pure metal as a main metal [paragraphs 0050 and 0051 of Atanasoska]. 
Regarding claim 6, the modified Atanasoska’s implant wherein the first filling metal and the second filling metal are alloys including the same main metal and having different composition ratios [paragraphs 0050 and 0051 of Atanasoska disclose varying the same metals for the first and second filling materials in different compositions or combinations).
Regarding claim 7, the modified Atanasoska’s implant discloses wherein the body comprises one selected from titanium (Ti) (column 2, lines 55-60 of Shoher), a Ti alloy, stainless steel, and a cobalt-chromium (Co-Cr) alloy. 
Regarding claim 8, the modified Atanasoska’s implant discloses wherein the groove has a shape extending vertically downward from a top surface of the body with a predetermined depth (see Figure 1 of Shoher).
Regarding claim 9, Atanasoska discloses an implant (i.e. a medical device, abstract) having a controlled generation rate of reactive oxygen species (i.e. a controlled rate that is either accelerated or retarded by a galvanic current generated by two dissimilar metallic regions (abstract)), the implant body [100, paragraph 0017] comprising: a filling metal filling and the filling metal has a higher ionization tendency than that of the body [paragraph 0049].
Atanasoska fails to explicitly disclose a body made of a metallic material and having a groove, wherein the groove comprises an upper region having a cross-sectional area different from a cross-sectional area of a lower region, such that the filling metal fills at least one portion of the upper region having the different cross-sectional area.
However, Shoher discloses an implant body composed of a metallic material and having a groove (i.e. an open region 12 see Figure 1) (Column 2, lines 55-60), wherein the groove comprises an upper region having a cross-sectional area different from a cross-sectional area of a lower region (see Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the implant of Atanasoska with the implant body of Shoher including an opening or grove in order to provide a cross sectional area different from a cross-sectional area of a lower region comprising a metal, such that the filling metal fills at least one portion of the upper region having the different cross-sectional area.
Regarding claim 10, the modified Atanasoska’s implant discloses wherein the cross-sectional area of the lower region is smaller than the cross-sectional area of the upper region (see Figure 1 of Shoher).
Regarding claim 11, the modified Atanasoska’s implant discloses wherein the groove comprises a portion in which a cross-section increases in a tapered shape from the lower region to the upper region (see Figure 1 of Shoher).
Regarding claim 12, the modified Atanasoska’s implant discloses wherein the filling metal is zinc (Zn), a Zn alloy, magnesium (Mg), or a Mg alloy[paragraphs 0050 and 0051 of Atanasoska].
Regarding claim 13, the modified Atanasoska’s implant discloses wherein the body is formed of titanium (Ti) (column 2, lines 55-60 of Shoher), a Ti alloy, stainless steel, or a cobalt-chromium (Co-Cr) alloy. 
Regarding claim 14, the modified Atanasoska’s implant discloses wherein the groove has a shape extending vertically downward from a top surface of the body with a predetermined depth (see Figure 1 of Shoher).

Allowable Subject Matter
Claims 29-37 are allowed. The closest prior art references, Atanasoska and Shoher fail to disclose a body formed in a shape corresponding to an implant hole of a fixation plate having a plurality of implant holes formed at intervals through which fixing implants configured to fix a fracture part of a broken bone are inserted and first filling metal filling a recessed portion recessed from one surface of the body. Also, they fail to disclose a fixation plate disposed on at least one portion of a broken bone and having a  plurality of implant holes formed at intervals; a first fixing implant penetrating one of the plurality of implant holes of the fixation plate to be inserted into a first fracture part of the bone to fix the first fracture part; a second fixing implant penetrating another implant hole of the fixation plate to be inserted into a second fracture part of the bone to fix the second fracture part; and a functional implant engaged into another implant hole of the fixation plate at a position corresponding to a fracture site of the bone, generating reactive oxygen species, and supplying the reactive oxygen species to the fracture site.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775                 

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775